Citation Nr: 0925041	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  06-03 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The Veteran had active military service from October 1974 to 
October 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The Board notes that the Veteran was denied service 
connection for a back disability in a rating decision dated 
in October 1991.  The Veteran did not submit a substantive 
appeal, and therefore, the 1991 rating decision is a final 
decision.  In March 2004 the Veteran submitted a claim to 
reopen, and in April 2005, the RO issued a decision 
continuing the denial of service connection for a back 
disability because the evidence submitted was not new and 
material.  However, in a January 2006 statement of the case 
(SOC), after considering newly submitted service treatment 
records, the RO reopened the Veteran's claim, but denied 
service connection for a back disability on the merits.  

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
Generally, if a claim of entitlement to service connection 
has been previously denied and that decision became final, 
the claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  However, if, after 
VA issues a decision on a claim, it receives or associates 
with the claims file relevant official service department 
records that existed and had not been associated with the 
claims file at the time of the prior decision, VA is required 
to reconsider the claim.  38 C.F.R. § 3.156(c).  In this 
case, additional relevant service treatment records (STRs) 
have been associated with the claims file that had not been 
considered by the RO in its October 1991 rating decision.  
Specifically, additional STRs were obtained from the Kirk 
U.S. Army Hospital at Aberdeen Proving Ground, which 
contained entries dated in February 1975 noting that the 
Veteran was involved in a car accident at Fort Polk, 
Louisiana and thereafter had been receiving heat treatment 
and back exercises.  As such, the Board will reconsider and 
evaluate the Veteran's claim for service connection on the 
merits, rather than characterizing it as a claim to reopen.  
This is so because additional STRs have been associated with 
the claims file that were not of record at the time of the 
prior final RO decision in October 1991.


FINDING OF FACT

The Veteran does not have a back disability that is related 
to military service.


CONCLUSION OF LAW

The Veteran does not have a back disability that is the 
result of disease or injury incurred in or aggravated by 
active military service; arthritis of the spine may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which stated that VA would request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 
2008).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2004 and March 2006.  (Although the complete notice required 
by the VCAA was not provided until after the RO adjudicated 
the appellant's claims, any timing errors have been cured by 
the RO's subsequent actions.  Id.)  Specifically regarding 
VA's duty to notify, the notifications to the Veteran 
apprised him of what the evidence must show to establish 
entitlement to service connection, what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The Veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), and VA and private medical 
records.  The Board notes that a VA examination with respect 
to the issues on appeal was obtained in March 2009.  
38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the VA 
opinion obtained in this case is adequate as it was 
predicated on consideration of the STRs, and VA medical 
records in the Veteran's claims file; it was based on all of 
the pertinent evidence of record, including the Veteran's lay 
statements regarding his in-service back injury, and the 
examiner provided a thorough rationale for his opinion.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion related to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  
Overall, no duty to assist was unmet.

II. Background

The Veteran contends that he initially injured his back in a 
motor vehicle accident on base at Fort Polk, Louisiana in 
January 1975.  The Veteran stated that since the night of the 
in-service motor vehicle accident, he has suffered from back 
disability.

The available STRs contain several entries dated in February 
1975 noting that the Veteran was involved in an automobile 
accident on January 23, 1975, and they show that since then, 
he had been receiving heat treatment and physical therapy for 
his back.  The Veteran's September 1975 discharge examination 
showed a normal clinical evaluation for the Veteran's spine.  

In terms of evidence of post-service disability, the file 
contains records from the Bethany Medical Center dated from 
May 1976 through February 1978, which contain a February 1978 
entry noting that the Veteran was lifting a trash can at work 
and strained his back.  The Veteran was diagnosed with mild 
low back strain.  More recent outpatient treatment records 
dated from December 2003 through June 2004; February 2005 
through July 2005; and October 2006 through March 2009, 
contain entries noting that the Veteran reported that he was 
involved in a car accident in January 2003, sustained a low 
back injury, and experienced constant aching and diffuse low 
back pain.  The examiner diagnosed the Veteran with probable 
lumbar spondylosis.  See January 2004 entry.  The Veteran has 
also been diagnosed with intervertebral disc disorder with 
myelopathy, lumbar region, and a February 2005 record shows 
that the Veteran underwent surgery (laminectomy/discectomy) 
for a herniated L5-S1 disc.  Further, a March 2005 MRI of the 
lumbar spine resulted in an impression of small recurrent 
disc herniation, and an April 2007 progress note shows that 
the Veteran had chronic low back pain, noting that it was 
unlikely that he would be able to return to work in the next 
year.

Lastly, regarding a nexus between his current back disability 
and service, the Veteran was afforded a VA spine examination 
in March 2009, at which point the examiner diagnosed him with 
degenerative joint disease of the lumbar spine with 
radiculopathy on the left side, and opined that it was less 
likely than not that a current back disability was 
attributable to the Veteran's active military service, in 
particular to the February 1975 references related to back 
pain and treatment.  The examiner pointed out two entries in 
the VA outpatient treatment records, which noted that the 
Veteran was involved in a motor vehicle accident in January 
2003 and had sustained a low back injury.  These entries 
noted that the Veteran was treated by a chiropractor, which 
treatments reduced his pain, but had since developed 
recurrent low back pain.  See January 2004 outpatient 
treatment record from the Leavenworth VA medical center.  The 
examiner explained that the Veteran had a significant post-
service history of injury and surgical revisions for injuries 
that followed release from active military service, and 
stated that it was more likely than not that the current 
findings of the lumbar spine were from post-service injuries 
as annotated within the VA medical records and cited above.  
The examiner noted that there was a lack of objective 
evidence following release from active military service to 
support the claim, and explained that post-service medical 
treatment records indicated injuries following release from 
active military service that were more likely than not the 
causative factors for the Veteran's current conditions and 
complaints of his lumbar spine.

III. Law and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service incurrence or aggravation is 
presumed if a chronic disability as defined by 38 C.F.R. 
§ 3.309(a) is manifested to a compensable degree within a 
year of the Veteran's separation from qualifying military 
service.  This includes arthritis.  38 C.F.R. § 3.307, 3.309.

Here, there is evidence of current back disabilities, 
specifically, degenerative joint disease of the lumbar spine, 
intervertebral disc disorder with myelopathy, lumbar region, 
as well as evidence of surgery for a herniated L5-S1 disc, 
and probable lumbar spondylosis.  Further, the STRs document 
a January 1975 car accident in which the Veteran injured his 
back, and received physical therapy and heat treatment; 
however, the Veteran's September 1975 discharge examination 
showed a normal clinical evaluation for the spine, and in a 
September 1975 Report of Medical History filled out by the 
Veteran, he answered "no" to the question of whether he had 
recurrent back pain.  Regarding a medical opinion as to 
whether the Veteran's current back disability is related to 
the in-service back injury mentioned in February 1975 entries 
in the STRs, the March 2009 VA examiner opined that it was 
less likely than not that the current back disability was 
attributable to the Veteran's active military service, in 
particular to the February 1975 references related to back 
pain and treatment.  The VA examiner pointed out two entries 
in the VA outpatient treatment records dated in December 2003 
and January 2004, which noted that the Veteran was involved 
in a motor vehicle accident in January 2003 and had sustained 
a low back injury.  These entries noted that the Veteran had 
since developed recurrent low back pain.  Based on the 
information contained in the outpatient treatment records, 
the examiner explained that the Veteran had a significant 
post-service history of injury and surgical revisions for 
injuries following release from active duty.  As such, after 
examining the Veteran, and taking into account his complaints 
related to his back, and his statement that he had 
experienced back pain since his in-service injury, the 
examiner stated that it was more likely than not that the 
current disabilities of the lumbar spine were from post-
service injuries.  The examiner noted that there was no 
objective evidence of a chronic disabling condition following 
release from active military service, and explained that 
post-service medical treatment records indicated injuries 
which were more likely than not the causative factors for the 
Veteran's current conditions and complaints of his lumbar 
spine.  The examiner's opinion is uncontradicted by the 
evidence of record.

Finally, arthritis of the lumbar spine (degenerative joint 
disease) was not manifested to a compensable degree within a 
year of the Veteran's separation from service, as the first 
documented post-service evidence of DJD was not shown until 
many years after service.  A presumption of service 
incurrence consequently may not be made.  38 C.F.R. §§ 3.307, 
3.309.

Therefore, because the March 2009 VA examiner specifically 
stated that it was less likely as not that there was a nexus 
between a current back disability and military service, and 
attributed his current back disability to post-service 
injury, the Board therefore finds that the preponderance of 
the evidence is against the claim.  The examiner's 
conclusions are consistent with the remaining record, which 
includes the separation examination and report of medical 
history showing no complaint or chronic disability.  For all 
the reasons stated by the examiner, and because the 
examiner's conclusion comports with the remaining record, the 
Board gives greater weight to this opinion and finds that 
service connection is not warranted.


ORDER

Service connection for a back disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


